DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 19 and 20 are hereby canceled by Examiners amendment. Authorization for this examiner’s amendment was given in an interview with Usman Mughal (Reg. No. 62,887) on 12/4/2020.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the known prior art of record taken alone or in combination fails to teach and/or suggest identify a first class type of the first device, a second class type of the second device, and a third class type of the third device, wherein the first class type, the second class type, and the third class type, respectively, indicate a first delay tolerance of the 

Claims 2-12 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-12 are additionally indicated as having allowable subject matter for similar rationale made for independent claim 1 above.

Regarding independent claim 13, the known prior art of record taken alone or in combination fails to teach and/or suggest control transfer, interrupt transfer, or isochronous transfer; and assign weights to individual ones of the two or more first devices based on the indication, wherein, for purposes of allocating bandwidth to the one or more second devices, the controller is to refrain from assigning any weight to the one or more second devices based on the indication, in combination with the other limitations of the claim.

Claims 14-18 are dependent on claim 13 and include all the limitations of claim 13. Therefore, claims 14-18 are additionally indicated as having allowable subject matter for similar rationale made for independent claim 1 above.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE IRADUKUNDA whose telephone number is (571)272-5663.  The examiner can normally be reached on Generally Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 5712723642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HERVE IRADUKUNDA
Examiner
Art Unit 2185



/HERVE IRADUKUNDA/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185